DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the chair base hub" in line 2, but it is unclear to which chair base hub this refers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boche et al. (US Patent Application Publication Number 2004/0104143).
Regarding claims 15-18, Boche discloses an arrangement structurally as claimed including a first chair base (a member 10) engaged with a second chair base (another member 10 generally above or below; see Figures 10-11), wherein the second chair base comprises a ring (of 36, 38, 40 or 80, 82, 84 for instance) that includes a first diameter of a first portion of the ring and a second diameter of a second portion of the ring (various portions would have different diameters; see at least Figures 5-6), wherein an end portion of the first chair base prevents the ring from being disposed further after the ring engages with the first chair base to a threshold distance (the sizing of the device would function as such), wherein each chair base comprises a chair base hub from which a plurality of legs extend (legs 14, 16, 18, 20, 22 for instance), wherein each of the plurality of legs for each chair base comprises at least one wheel (see paragraph 23 for instance describing casters, which would meet the wheel limitation), wherein the ring is formed integrally with the chair base hub (at least as best understood; it would be integral when assemble as in Figures 10-11 for instance), wherein the ring is formed on a separate stacking ring disposed between the first and second chair bases (see figures), and wherein the engaged first chair base and second chair base could be transported on a pallet (150; see figures).  Boche may not explicitly disclose a “method” of use as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the device as claimed because common use of the arrangement would include the steps as set forth.
Regarding claims 19 and 20, Boche discloses an arrangement as described above and further discloses a rotation engagement feature configured to substantially prevent any rotation of relative components, the feature comprising a protrusion engaging with a recess (a leg engaging with a spoke recess for instance), but does not disclose this directly at the hubs above or explicitly disclose a “method” of use.  However, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a rotation engagement feature as claimed to more quiet or smooth operation to improve a user’s experience.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the device as claimed because common use of the arrangement would include the steps as set forth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-14 of U.S. Patent No. 9357848;
Claims 1-20 of U.S. Patent No. 9878858;
Claims 1-20 of U.S. Patent No. 10435254; and 
Claims 1-14 of U.S. Patent No. 10941009. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill to provide the elements and use them as claimed.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because in view of the new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636